BROSKY, Judge,
dissenting:
Since I cannot join the majority’s disposition vacating appellant’s judgment of sentence and remanding for a new trial, I must therefore respectfully dissent. My examination of the record leads me to conclude that Juror No. 5 did render her clear and unequivocal assent to the verdict of guilty. Commonwealth v. Stufflet, 276 Pa.Super. 120, 419 A.2d 124 (1980). The totality of the circumstances surrounding the jury poll convinces me that Juror No. 5 voluntarily and unequivocally assented to the guilty verdict even though, in the initial poll, she rendered a vote of not guilty on the conspiracy count. Commonwealth v. Carter, 329 Pa.Super. 490, 478 A.2d 1286 (1984).
*505When the jury was initially polled, the trial judge instructed each member to respond “yes” if he or she agreed with the verdict. Juror No. 5’s response was “not guilty.” (N.T. 7). This, in my view, is non-responsive to the court’s inquiry “Do you agree with the verdict, yes or no?” (Id.). Immediately thereafter, the court stated to Juror No. 5, “Just one moment, do you agree with the verdict was the question?.... [D]o you agree with the verdict, Number Five?” Juror No. 5 then responded, I think unequivocally, “Yeah.” (Id.) Subsequently, the court asked each remaining juror to indicate his/her agreement or disagreement, i.e., a “yes” or “no” response. (N.T. 7-8).
Despite this, appellant’s trial counsel, after removal of the jury, insisted that the court once again ask Juror No. 5 “what her verdict is” (N.T. 9). The court then agreed to recall the jury and did ask Juror Nos. 1 through 4 each to render his/her verdict (guilty or not guilty) on each charge. (N.T. 10-12). When the court again asked Juror No. 5 how she found appellant on the charge of criminal conspiracy (guilty or not guilty), the juror responded, “Agree.” (N.T. 12).
It is evident that this juror was confused not as to the verdict she wished to render but, rather, as to the appropriate manner in which to respond. The first time around (on the first poll), the juror was asked to render her agreement or disagreement. The second time, the trial court expected a “yes” or “no” response. This is borne out by the fact that Juror No. 5 informed the court that she did not understand what the court was saying because of a hearing problem (N.T. 13).
Juror No. 5 did render a “not guilty” response to the court’s query, “How do you find him?”. However, because of the foregoing difficulty and confusion, the court once again proceeded to question this juror as follows:
Q. Will you please stand again, Ma’am.
I’m going to ask you how you found the defendant, I want you to answer to me either guilty or not guilty on each of these charges. Do you understand that?
*506A. Yes.
Q. Okay. The defendant was tried on [sic] charge of criminal conspiracy, how do you find the defendant? A. Guilty.
Q. How do you find the defendant on robbery?
A. Guilty.
Q. How do you find the defendant on aggravated assault?
A. Guilty.
Q. How do you find the defendant on theft?
A. Guilty.
Q. Now, over again, let’s do that again. I want to make sure?
A. Yes.
Q. Are you sure you find the defendant guilty on all these charges?
A. Yes.
Q. You’re sure?
A. Yes.
N.T. 11-12.
In light of the foregoing colloquy, I would hold that Juror No. 5’s responses to each of the court’s queries on each of the charges were manifestly clear and unequivocal. The juror’s initially non-responsive or ambiguous replies were later clarified without any vacillation or taint of involuntariness or coercion. Commonwealth v. Stufflet, supra; Commonwealth v. Carter, supra.
In Commonwealth v. Wheeler, 498 Pa. 374, 446 A.2d 892 (1982), the following jury poll colloquy took place in the trial court:
“THE CRIER: * * * In Bill of Information Number 1467 of March 1979 the defendant, James Wheeler, is charged with murder. To this Bill of Information how do you find the defendant?
JUROR NO. 9: Well, I have to tell the truth. I can’t say the man is guilty, but with all the evidence I have to say he’s guilty.
*507THE COURT: Just tell us what you say.
THE CRIER: How do you find the defendant?
JUROR NO. 9: Well—
THE CRIER: May I read the bill back?
THE COURT: Yes, read it back.
THE CRIER: In Bill of Information Number 1467 of March 1979 the defendant, James Wheeler, is charged with murder. To this Bill of Information how do you find the defendant?
JUROR NO. 9: Well, all the evidence points to him so—
THE COURT: Just tell us what is your verdict. Is it guilty or not guilty?
JUROR NUMBER 9: Guilty.
THE CRIER: Is your verdict guilty or not guilty?
JUROR NUMBER 9: I’ll say guilty.
THE CRIER: To what degree?
JUROR NUMBER 9: First degree.”
Id., 498 Pa. at 378, 446 A.2d at 894-95.
When compared with the colloquy occurring instantly, I would view the Wheeler juror’s vacillation considerably more pronounced, thus giving rise to the spectre of non-unanimity of the verdict. Nevertheless, our Supreme Court concluded there that Juror No. 9’s response, while initially ambiguous, was subsequently clarified by her clear and unequivocal assent to the verdict. I note with interest, moreover, that the trial judge there, as here, asked the subject juror to state her verdict more than once. The Supreme Court found no error there, nor do I here.
I would also be unable to address the merits of appellant’s second contention that he was denied his right to a unanimous verdict because of Juror No. 5’s indication of a hearing problem. This issue is not properly before the Court because it was not made part of appellant’s original post-verdict motion or either of his two supplemental post-verdict motions. Commonwealth v. Gravely, 486 Pa. 194, 404 A.2d 1296 (1979); Pa.R.App.P. 302(a) (issues not raised below cannot be considered for the first time on appeal).
*508Based upon the foregoing reasons, I would affirm the judgment of sentence.